Exhibit 10.6

 

Binding Side Letter on Exchange Note with Coastal Investment Partners, LLC

dated July 14, 2017

 

Avant Diagnostics, Inc. (“AVDX” or the “Company”) hereby proposes the following
binding terms (the “Side Letter”) as agreed with Coastal Investment Partners,
LLC (“Coastal”) in connection with the execution of the Exchange Agreement for
settlement of all claims, payments, and damages related to the existing
convertible notes (the “2016 Note”) held by Coastal prior to this date:

 

General: The Company and Coastal (collectively may be referred to herein as the
“Parties”) agree that certain obligations of the Parties contained in the
Exchange Agreement and Convertible Promissory Note shall be deferred.    
Deferral: The Parties shall execute the Exchange Note and its ancillary
documents as of July 14, 2017, but that the exchange of the 2016 Note for the
Exchange Notes shall be deferred until the Company files the following periodic
financial reports with the Securities Exchange Commission (the “SEC”):  a)
Report on Form 10-Q for the period ended June 30, 2016, December 31, 2016, March
31, 2017, and June 30, 2017, and b) Report on Form 10-K for the period
ended  September 30, 2016 (the “Outstanding Filings”).  The Company shall have
ninety (90) days from the execution of this Side Letter to file the Outstanding
Filings with the SEC (the “Filing Period”).     Commitment Shares: Per the 2016
Note, the Company agrees to issue 750,000 shares of the Company’s common stock
to Coastal related to an appropriate adjustment due to the Company’s subsequent
financing transaction with International Infusion LP and Infusion51a LP in
November 2016.     Reversion: If the Outstanding Filings are not filed with the
SEC prior to the end of the Filing Period the obligations of the Parties under
the Exchange Agreement and Convertible Promissory Note shall cease and the 2016
Note shall exist with interest accruing from the date of this Side Letter    
Covenants:

a) Should further amendments or modifications occur to this Side Letter, the
Exchange Agreement, and/or the Convertible Promissory Note, those same
amendments and/or modifications will be offered or applied to the Exchange
Agreement and Convertible Promissory Note held by Infusion 51a, LP,
International Infusion, LP, and Infusion related affiliates.

 

b) During the Filing Period, Coastal agrees that the Company’s obligations to
Coastal under the 2016 Notes, the Exchange Agreement, and/or the Convertible
Promissory Note are current and not in default in any regard. Coastal agrees to
cooperate, as necessary, with the Company in its efforts to file its periodic
financial reports with the SEC, including communicating the status of the
Company obligations to Coastal with the Company’s accountants and auditors.

 

AVANT DIAGNOSTICS, INC

 

By: _______________________ Date: _____________________

Gerald E. Commissiong

Director

 

ACCEPTED AND AGREED:

 

COASTAL INVESTMENT PARTNERS, LLC

 

By: _______________________ Date: _____________________

 

